      Case: 1:18-cv-07860 Document #: 1 Filed: 11/28/18 Page 1 of 7 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KEVIN ANDERSON,                              )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )         Case No.:
                                             )
C’ERA UNA VOLTA, INC., NICK                  )         Judge:
DITRAPANI, and SALVATORE                     )
TRUPIANO,                                    )
                                             )
              Defendants.                    )

                                         COMPLAINT

       Plaintiff, KEVIN ANDERSON (“Anderson”), by and through his attorney, Joshua M.

Feagans of GRIFFIN | WILLIAMS, LLP, hereby complains of and against Defendants, C’ERA

UNA VOLTA, INC. (“CUV”), NICK DITRAPANI (“Ditrapani”), and SALVATORE

TRUPIANO (“Trupiano”) as follows:

                                     Summary of the Case

1.     This civil action is brought by Anderson who seeks redress for the violations of his rights

under the Illinois Wage Payment and Collection Act, 820 ILCS 115/1 et seq. (“IWPCA”), the Fair

Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and the Illinois Minimum Wage Law,

820 ILCS 105/1 et seq. (“IMWL”).

                                             Parties

2.     Plaintiff, Anderson is an individual who resides in Aurora, Illinois.

3.     Defendant, CUV is an Illinois Corporation that operates an Italian restaurant located at 558

Randall Road, South Elgin, Illinois 60177.




                                                 1
      Case: 1:18-cv-07860 Document #: 1 Filed: 11/28/18 Page 2 of 7 PageID #:2



4.       Defendant, Ditrapani is an individual who resides at 1544 Stevens Ct., North Aurora, Illinoi

60542.

5.       Defendant, Trupiano is an individual who resides at 307 Cassidy Lane, Elgin, IL 60124.

6.       Defendants Ditrapani and Trupiano are both owners of CUV.

7.       During the course of his employment by Defendants, Anderson handled goods that moved

in interstate commerce.

8.       Defendant, CUV, is an “enterprise” as defined by Section 203(r)(1) of the FLSA.

9.       CUV is an enterprise engaged in commerce within the meaning of Section 203(s)(1)(A) of

the FLSA.

10.      During the last three years, CUV’s annual gross volume of sales made or business done

has exceeded $500,000, exclusive of excise taxes.

11.      Defendants were Anderson’s “employer” as defined by the IWPCA, FLSA, and IMWL.

12.      Anderson was Defendants’ “employee” as defined by the IWPCA, FLSA, and IMWL.

                                      Jurisdiction and Venue

13.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. §§ 1331, 1337 and 1367.

14.      Venue is proper in this District under 18 U.S.C. § 1391 because a substantial part of the

events or omission giving rise to the claim occurred in South Elgin, Illinois and because

Defendants conduct business in this District.

                                       Factual Background

15.      Anderson was employed by Defendants as a cook from on or about October 15, 2017

through on or about the first week of September 2018.

16.      When initially hired, Anderson was compensated at rate of $10.50 per hour.

17.      In April 2018, Anderson received a raise of $13.50 per hour.



                                                  2
      Case: 1:18-cv-07860 Document #: 1 Filed: 11/28/18 Page 3 of 7 PageID #:3



18.    As a cook / employee of Defendants, Anderson was not only responsible for preparing

food, but he was also responsible for cleaning the kitchen after the restaurant closes each night,

adding about one hour to Anderson’s time worked for which he was not scheduled nor paid.

19.    As an employee for Defendants, Anderson’s regular schedule was as follows:

       Sunday         10:00 a.m. – 8:00 p.m.
       Monday         Off
       Tuesday        2:00 p.m. – 9:00 p.m.
       Wednesday      2:00 p.m. – 9:00 p.m.
       Thursday       Off
       Friday         12:00 p.m. – 10:00 p.m.
       Saturday       12:00 p.m. – 10:00 p.m.

20.    Anderson’s regular schedule required him to work 44 hours every week.

21.    In addition to Anderson’s regular schedule, as directed by Defendants, Anderson would

work an additional, unscheduled and unpaid 5 hours a week to clean the kitchen after the restaurant

closed each night that he worked.

22.    Accordingly, Anderson regularly worked 49 hours every week while employed by

Defendants.

23.    Anderson received his last paycheck from Defendants on or around July 18, 2018,

compensating him for work performed through on or around the first week of July.

24.    From April 2018 through the first week of July, approximately 14 weeks, Anderson did

not receive any overtime compensation.

25.    From the first week of July through the first week of September, approximately 9 weeks,

Anderson did not receive regular wages nor any overtime compensation.

26.    For the 14 weeks of work from April 2018 through the first week of July 2018, Anderson

is owed 56 hours of overtime for which he was only paid regular time in the amount of $378 and

70 hours of overtime for which he was not paid at all in the amount of $1,417.50.



                                                3
      Case: 1:18-cv-07860 Document #: 1 Filed: 11/28/18 Page 4 of 7 PageID #:4



27.    For the 9 weeks of work from the first week of July through the first week of September,

Anderson is owed 360 hours of regular time pay in the amount of $4,860.00 and 81 hours of

overtime pay in the amount of $1,640.25.

28.    Anderson is owed a total of $8,295.75 in unpaid wages.

29.    Anderson was not exempt from the overtime provisions of the IWPCA, FLSA, and IMWL.

                                            COUNT I
                    Violations of the Illinois Wage Payment and Collection

30.    Plaintiff incorporates paragraphs 1 through 29 as though fully restated herein.

31.    Defendants were Anderson’s employer from on or around October 15, 2017 to on or around

the first week of September 2018.

32.    Defendants were subject to the provisions of the IWPCA.

33.    The amounts due and owing Plaintiff constitute “wages” as that term is defined by Sections

2, 3 and 4 of the IWPCA. 820 ILCS 115/2–4.

34.    Defendants violated the IWPCA in that Defendants:

       a. Failed to pay Plaintiff all of his earned wages in a timely manner in violation of Sections

           3 and 4 of the IWPCA; and

       b. Failed to pay Plaintiff his “final compensation” after their employment relationship

           terminated in the first week of September in violation of Sections 5 and 14 of the

           IWPCA.

35.    As a direct and proximate result of Defendants’ violations of the IWPCA, Plaintiff

sustained damages arising out of the failure to receive his wages. Plaintiff made repeated demands

to be fully compensated, and Defendants have refused to comply. As a result thereof, Plaintiff is

entitled to an award of all of his wages due plus statutory penalties, interest, attorney’s fees and

costs of suit pursuant to Section 14 of the IWPCA. 820 ILCS 115/14.

                                                 4
        Case: 1:18-cv-07860 Document #: 1 Filed: 11/28/18 Page 5 of 7 PageID #:5



      WHEREFORE, Plaintiff respectfully request that judgment be entered in his favor and against

C’ERA UNA VOLTA, INC., NICK DITRAPANI, and SALVATORE TRUPIANO for all

amounts due Plaintiff for wages as that term is defined by the Illinois Wage Payment and

Collection Act, plus all statutory penalties, pre- and post-judgment interest, attorney’s fees and

costs of suit as so authorized by Section 14 of the Act.

                                             COUNT II
                            Violations of the Fair Labor Standards Act

36.      The allegations of Paragraphs 1 through 29 are realleged as though fully set forth herein.

37.      Under the FLSA, Anderson was entitled to be paid compensation for work performed by

him in excess of 40 hours per week.

38.      Defendants failed to compensate Anderson for work performed by him in excess of 40

hours per week.

39.      Upon information and belief, Defendants’ practices with respect to Anderson were not

based on their review of any policy or publication of the United States Department of Labor and

therefore were willful and deliberate.

40.      Due to Defendants’ violation of the FLSA, Anderson is entitled to recover from Defendants

his unpaid compensation, liquated damages, prejudgment interest, reasonable attorneys’ fees, and

the costs of this action.

         WHEREFORE, KEVIN ANDERSON respectfully requests that judgment be entered in

his favor and against C’ERA UNA VOLTA, INC., NICK DITRAPANI, and SALVATORE

TRUPIANO for a sum that will properly, adequately and completely compensate him for the

nature, extent and duration of his damages, the costs of this action, and provides as follows:

         a.     Declaratory judgment that Defendants willfully violated the overtime provisions of

the FLSA;

                                                  5
       Case: 1:18-cv-07860 Document #: 1 Filed: 11/28/18 Page 6 of 7 PageID #:6



        b.        An award of actual damages in the amount of unpaid overtime wages required by

the FLSA;

        c.        An award of liquidated damages equal to Plaintiff’s unpaid overtime compensation

pursuant to the FLSA;

        d.        An award of prejudgment interest;

        e.        An award of Plaintiff’s reasonable attorneys’ fees as well as costs of this action;

and

        f.        Any other relief that this Court deems necessary and proper.

                                             COUNT III
                           Violations of the Illinois Minimum Wage Law

41.     The allegations of Paragraphs 1 through 29 are realleged as though fully set forth herein.

42.     Under the IMWL, Anderson was entitled to be paid compensation for work performed by

him in excess of 40 hours per week.

43.     Defendants failed to compensate Anderson for work performed by him in excess of 40

hours per week.

44.     Defendants willfully, knowingly and/or recklessly violated the IMWL which requires

overtime compensation to be paid to non-exempt employees.

45.     Due to Defendants’ violation of the IMWL, Anderson is entitled to recover from

Defendants his unpaid compensation, statutory penalties, reasonable attorneys’ fees and the costs

of this action.

        WHEREFORE, KEVIN ANDERSON respectfully requests that judgment be entered in

his favor and against C’ERA UNA VOLTA, INC., NICK DITRAPANI, and SALVATORE

TRUPIANO for a sum that will properly, adequately and completely compensate him for the

nature, extent and duration of his damages, the costs of this action, and provides as follows:

                                                   6
      Case: 1:18-cv-07860 Document #: 1 Filed: 11/28/18 Page 7 of 7 PageID #:7



      a.     Declaratory judgment that Defendants violated the overtime provisions of the

IMWL;

      b.     An award of actual damages in the amount of unpaid overtime wages;

      c.     An award of statutory damages as provided by the IMWL;

      d.     An award of Plaintiff’s reasonable attorneys’ fees as well as costs of this action;

and

      e.     Any other relief that this Court deems necessary and proper.

                             DEMAND FOR JURY TRIAL

      Anderson demands a trial by jury on all issues so triable.

                                            Respectfully Submitted,

                                            KEVIN ANDERSON,


                                            By:     /s/ Joshua M. Feagans
                                                    One of His Attorneys


Joshua M. Feagans, Esq. / 6286141
Griffin | Williams LLP
21 North Fourth Street
Geneva, IL 60134
Phe: (630) 524-2563
Fax: (630) 262-0644
E-Mail: jfeagans@gwllplaw.com




                                               7
